Title: To George Washington from Michael Shubart, 8 July 1791
From: Shubart, Michael
To: Washington, George



Philadelphia July 8th 1791.

Your Memorialist Michael Shubart of this City Distiller, humbly sheweth.
That by the free Choice of his Fellow Citizens he has heretofore served in several Offices of this Commonwealth, amongst which a Representative in the Assembly & County Commissioner each for three Years, but by losses and Misfortune became so far reduced that he was obliged to give up all he had, and is out of Employ ever since, having no means to begin any Thing

He has applied to Mr Delany two Years ago, and often since for the Office of Gauger or Inspector but never succeeded, He has since applied to Mr Clymer for an Employ under him, and as he has been a Distiller and well versed in that Occupation, he was in great hopes, but was likewise disappointed. He now Applies to the President for some Office or public Employ by which to get a Livelihood for a Numerous Family in his advanced Years. For his Personal Character he refers to Robert Morris & Fredrick August Muhlenberg Esqrs. And your Memorialist will ever pray &c.

Michael Shubart

